DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a groove; a through hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 as best understood and as is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN109156862) in view of Xiaojun et al. (US 2020/0054074).
As per claim 1: Xin discloses a device comprising: a first and second outer casing (housing) 10 (as shown figs. 1-2; both sides); a main body 11/12 disposed between the first outer casing and the second outer casing (see fig. 3; element 10), the main body 11/12 comprising a side wall and a through hole disposed in the side wall (as shown in fig. 3); a turnover member 411 (see fig. 6; wherein the toggle switch located) disposed at one side of the main body and being next to the through hole of the main body; 11/23; a first heating unit 21 being cup-shaped and disposed under the through hole of the main body 11/12; a second heat unit 23; a first connector 228; a second connector 25; a fastener 54; a fixed part 26; a buckle 211; a fixing part 26; a fixing pin (wherein pin on element 411); a first spring (see fig. 6; wherein the spring on the toggle switch); a second spring (see fig. 7; wherein spring on element 23); a button 105; a support frame 10; a control plate 104; a light column (see fig. 1; 3, wherein the light column is below the button 105; a battery 103; wherein the turnover member is curved and fixed on the main body via the buckle 211 and is capable of overturning outwards with respect to the main body 11/12; the first heating unit 21 abuts against the turnover member (411); the second heating unit 23 is disposed below the first heating unit 21 and on the first connector 228, the first connector 228 is sheathed on the second connector 25 and fixed by the fastener 54; the fixed part 26 is disposed in the fastener 54, the second connector 25 is disposed at an inner side of the turnover member 411, the first spring is disposed 
However, Xin does not explicitly disclose the pneumatic switch is disposed in the fixed part; and the second connector is disposed at an inner side of the turnover member.
Xiaojun discloses a pneumatic switch at one end of the vaporizer can be activated to complete an electrical circuit between the heating element and the battery of the device. Although, neither Xiaojun nor Xin mention the location or the structure of the pneumatic switch within the vaporizer. However, a person having ordinary skill in the art would know that having components are located in different part of the device can only deal with location of parts because such modification still would not change the function of the device after all. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xin by having the pneumatic switch is disposed in the fixed part as taught by Xiaojun so it can be activated to complete an electrical circuit between the heating element and the battery of the device; and the second connector is disposed at an inner side of the turnover member as taught by the instant invention which can only deal with location of part to further enhance, and make the device more compact but full function as it can be. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831